DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,910,528 in view of Van De Ven (US Pub 2012/0224343).
Claims 1-20 of U.S. Patent No. 10,910,528 teach a LED assembly, comprising: a substrate comprising a first top surface, a longer side surface and a shorter side surface; a mount disposed on the first top surface, and having a first inner side surface and a second inner side surface facing the first inner side surface; a plurality of LED chips disposed on the first top surface, arranged between the first inner side surface and the second inner side surface, and comprising a second top surface; an electrode plate formed on the mount, electrically connected to the plurality of LED chips and comprising a third top surface, wherein an entirety of the third top surface does not extend beyond the shorter side surface in a top view from the first top surface; and a phosphor layer covering the plurality of LED chips, the mount, and the electrode plate, without covering the longer side surface and the shorter side surface; wherein the third top surface is higher than the second top surface in an elevation based on the first top surface (claim 1) and a LED assembly, comprising: a substrate comprising a first top surface, a longer sidewall, and a shorter sidewall; a first mount disposed on the first top surface and having a first side surface; a second mount disposed on the first top surface, physically separated from the 
Claims 1-20 of U.S. Patent No. 10,910,528 do not teach a cover covering the LED assembly.
Van De Ven (fig. 15) teaches a cover (enclosure 250, [0089]) covering the LED assembly (LED assembly, [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the LED assembly of .S. Patent 10,910,528 with enclosure 250 of Van De Ven in order to provide color mixing for the lamp 200 as taught by Van De Ven, [0089].

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892